DETAILED ACTION

This action is in response to the application filed on 3/2/2022
      Claims 1-18 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 3/2/2022 has been considered by the examiner (see attached PTO-1449).


Claim Rejections - 35 USC § 101
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/684,648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 7 and 13 are each anticipated by the claim 4 of the reference application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
	
Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Martin (US 20080284848 A1).


























Martin discloses,
1. A method for monitoring one or more area using a first camera and a second camera comprising: 
acquiring first Field of View (FOV) information regarding a first coverage range of the first camera and second FOV information regarding a second coverage range of the second camera; 
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”

controlling a display to display a map; and 
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”

controlling the display to display an image on the map, the image being displayed based on at least one of the first FOV information and the second FOV information.
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”

2. The method in accordance with claim 1, wherein the first FOV information is generated based on at least one information of horizontal direction information, distance information and direction information regarding the first camera, and the second FOV information is generated based on at least one information of horizontal direction information, distance information and direction information regarding the second camera.
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”

3. The method in accordance with claim 1, wherein further comprising, controlling the display to display the image representing the first FOV information on the map corresponding to location information of the first camera; and controlling the display to display the image representing the second FOV information on the map corresponding to location information of the second camera.
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”


4. The method in accordance with claim 1, further comprising, controlling the display to display real time image captured by the first camera or the second camera with the map.
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”

“[0016] The tool kit's basic program will calculate a map of the optical spatial resolution OSR at each spatial position on the PMRF by choosing the minimum OSR from the within the angular fields of view of all cameras "looking" at the particular position.”
It is also understood that the system contemplated by the reference provides real time image given that the system is a surveillance system providing monitoring of a sensitive military location/facility with a plurality of cameras for immediate response. 

5. The method in accordance with claim 1, wherein location information of the second camera is adjustable.
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”

6. The method in accordance with claim 1, wherein the second FOV information of the second camera is adjustable.
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as OSR~r*PSF(θ) Eq. (1) where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).”

Regarding the claims 7-18, they recite elements that are at least included in the claims 1-6 above, but in a different claim form. Therefore, the same rationale for the rejection of the claims 1-6 applies.  
Regarding the processor and computer readable medium in the claims, see Martin “[0014] Applicant's software program will provide the tools and analysis necessary for detailed modeling of the PMRF security surveillance system. The tool kit will address optical imaging technologies in the 400 nm-1700 nm spectrum that comprises the visible, near infrared, and short wave infrared where the primary signal is ambient light reflected from objects. Additional surveillance capabilities can be added to the basic program as discussed at the end of this section. The program will be implemented in Microsoft Windows and will feature Wizard packages to enable the user to set up surveillance scenarios. Examples of the graphical interface are displayed in FIGS. 2 and 3.” which discloses software that is run on Microsoft Windows which is understood to be run on a computer having a processor and computer readable medium.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (US 7460148 B1) and Sera et al. (JP 2005252757 A) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481